Title: Report of the Braintree Town Committee to Lay Out the North Common, 1 April 1765
From: Adams, John,Niles, Samuel,Bass, Jonathan,Braintree, town of
To: 


     
      
       Braintree,
       1765 April 1st.
      
     
     The Committee who was directed to take a Plan and make Division of the North Commons (so called) at the Meeting of the Town in March last past having proceeded on that affair and have taken a Plan thereof Excepting the following peices (viz.) about Three acres taken off by the Road at the Swamp called purgatory swamp, about four acres taken off by the Road or Towns Way between Benja. Savels and Joseph Crains, about one acre opposite to William Fields House part of which is fenced and improved by said Field, about four acres near the Lane leading from said Commons, to Deacon Joseph Neals, and about four acres taken off by the Towns Way East of Capts. Bridge so called and have Divided said Commons (the above mentioned peices Excepted) in the manner described on the Plans herewith presented.
     Concerning the fence the Committee find rail fence in some Places where by the Leases stone wall was to be built and in other parts the stone wall not according to the Leases. But that in general the wall is well built and stands well. The Committee also find by the accounts of Mr. Elisha Niles Town Treasurer that said Leasees have not accounted or Settled with him for any stones taken off said Commons since the Expiration of the first Lease. All which is Submitted by
     
      Saml. Niles
      John Adams
      Jonathan Bass
      Committee
     
     
     The above Report being read before the Town was Voted accepted.
     Then Samuel Niles Esqr., Mr. John Adams, and Mr. Jonathan Bass, were Seperately Chosen a Committee to Settle with the Leasees of the North Commons respecting their obligation to the Town and Provided said Committee and the Leasees do not agree then said Committee and the Leasees mutually to agree on Men from some other Town or Towns to determine the Same.
     Voted The above said Committee inform themselves in the best manner they can Respecting stones carried off said Commons since the Commencement of the Last Lease and that they Settle with such Persons as have carried off stones on the Same Condition as sett in the first Lease.
     Voted the abovesaid Committee Proceed as soon as Conveniently may be to the Sale of the said North Commons the Lotts as Exhibited on the Plan of said Lands to be sold Seperately at Publick Vendue to the highest bidder.
     Voted The abovesaid Committee have full Power in the Name and Behalf of the Town to make and Execute good and authentic Deeds of said Lands to the Purchasers.
     Voted That said Committee take obligations of the Purchasers of said Lands said Obligations to be made to the Treasurer of Said Town of Braintree or to his Successor in said office for the use of the Town and that there be two Sureties to the Satisfaction of said Committee bound with each purchaser, Except where Cash is paid.
     Voted said Committee make Sale of those peices of Common Lands that are not included in the Plan Exhibited to the Town but Described in their Report to the Town.
     Voted That the aforesaid Committee before they Proceed to the sale of said North Common Land make provision for such Drift Ways thro such parts of said Lands as may be Necessary.
    